REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Woongjin Energy CO., Ltd. We have audited the accompanying statements of financial position of Woongjin Energy Co., Ltd. (the “Company”) as of December 31, 2009, and the related statements of income, appropriations of retained earnings, changes in shareholders’ equity and cash flows for the year then ended, expressed in Korean won.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Woongjin Energy Co., Ltd. as of December 31, 2009, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the Republic of Korea. Accounting principles generally accepted in the Republic of Korea vary in certain significant respects from accounting principles generally accepted in the United States of America. Information relating to the nature and effect of such differences is presented in Note 23 to the financial statements. We have not audited the accompanying financial statements of the Company as of December 31, 2008 and for the years ended December 31, 2008 and 2007 which are presented only for comparative purposes. /s/ Samil PricewaterhouseCoopers Seoul, Korea June 21, 2010 Woongjin Energy Co., Ltd. Statements of Financial Position December 31, 2009 and 2008 (unaudited) Thousands of Korean won Thousandsof U.S. Dollars (Note 1) (unaudited) Assets Current assets Cash and cash equivalents ₩ ₩ $ (Government grants) (Notes 5, 21 and 23) ) - ) Short-term financial instruments Accounts receivable, less allowance for doubtful accounts of₩192,238 thousand (2008:₩141,219 thousand) (Notes 17 and 18) Other receivables, less allowance for doubtful accounts of₩154,749 thousand (2008:₩120,776 thousand) (Notes 17 and 18) Advanced payments Short-term deposits (Notes 14 and 17) Deferred income tax assets (Note 13) Inventories, net (Notes 3 and 5) Other current assets Total current assets Available-for-sale securities (Note 4) Property, plant and equipment, net (Notes 2, 5 and 7) Intangible assets, net (Notes 6 and 9) Guarantee deposits Deferred income tax assets (Note 13) Total assets ₩ ₩ $ The accompanying notes are an integral part of these financial statements 2 Woongjin Energy Co., Ltd. Statements of Financial Position December 31, 2009 and 2008 (unaudited) Thousands of Korean won Thousandsof U.S. Dollars (Note 1) (unaudited) Liabilities and Shareholders’ Equity Current liabilities Accounts payable (Notes 17 and 18) ₩ ₩ $ Other payables (Notes 17 and 18) Short-term borrowings (Note 18) - - Income tax payables (Note 13) Current portion of derivatives liability (Note 10) Current portion of long-term borrowings (Note 7) - Other current liabilities Total current liabilities Long-term borrowings (Notes 5, 7 and 9) Other long-term payables - - Derivatives liability (Note 10) Accrued severance benefits, net (Note 8) Total liabilities Commitments and contingencies (Note 9) Shareholders’ equity Capital stock Common stock (Note 11) Capital surplus (Notes 11 and 12) - Capital adjustments, net (Note 12) ) Accumulated other comprehensive income (loss) (Notes 4, 10 and 16) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity ₩ ₩ $ The accompanying notes are an integral part of these financial statements 3 Woongjin Energy Co., Ltd. Statements of Income Years Ended December 31, 2009, 2008 (unaudited) and 2007(unaudited) Thousands of Korean won Thousandsof U.S. Dollars (Note 1) (unaudited) (unaudited) Sales (Notes 14 and 17) ₩ ₩ ₩ $ Cost of sales (Notes 15 and 17) Gross profit Selling and administrative expenses (Notes 12, 19 and 20) Operating income Non-operating income Interest income Gain on foreign exchange transactions Gain on foreign currency translation (Note 18) 11 Gain on disposal of property, plant and equipment - - - Gain on derivative transactions (Note 10) - - Others Non-operating expenses Interest expense (Note 10) Loss on foreign exchange transactions Loss on foreign currency translation (Note 18) 54 Other bad debt expense - - Loss on disposal of property, plant and equipment - - - Loss on derivative transactions (Note 10) - - - Loss on valuation of derivative instruments (Note 10) - - - Donations - 1 Others 1 20 - Income before income taxes ) Income tax expenses (Note 13) ) Net income ₩ ₩ ₩ $ The accompanying notes are an integral part of these financial statements 4 Woongjin Energy Co., Ltd. Statements of Appropriations of Retained Earnings Years Ended December 31, 2009 and 2008 (unaudited) (Dates of appropriations: February 26, 2010, March 24, 2009 and March 25, 2008 for the years ended December 31, 2009, 2008 and 2007, respectively) Thousands of Korean won Thousandsof U.S. Dollars (Note 1) (unaudited) (unaudited) Retained earnings before appropriations Unappropriated retained earnings (deficit) carried over from prior year ₩ ₩ ) ₩ ) $ Net income (loss) ) ) Appropriation of retained earnings Amortization of discounts on stock issuances - Unappropriated retained earnings (deficit) carried forward to subsequent year ₩ 72,675,432 ₩ 31,642,177 ₩ ) $ The accompanying notes are an integral part of these financial statements 5 Woongjin Energy Co., Ltd. Statements of Changes in Shareholders’ Equity Years Ended December 31, 2009, 2008 (unaudited) and 2007 (unaudited) Thousands of Korean won Capital stock Capital surplus Capital adjustments Accumulated other comprehensive income (loss) Retained earnings (deficit) Total Balances at January 1, 2007 (unaudited) ₩ ₩ ₩
